                                                                  THIS ORDER IS APPROVED.


                                                                  Dated: February 26, 2020



 1
 2
                                                                  Brenda Moody Whinery, Chief Bankruptcy Judge
 3                                                                _________________________________

 4
 5
 6
 7                              UNITED STATES BANKRUPTCY COURT

 8                                        DISTRICT OF ARIZONA

 9    In re:                                             Chapter 11
10
      FARWEST PUMP COMPANY,                              Case No. 4:17-bk-11112-BMW
11
                                    Debtor.              RULING AND ORDER REGARDING
12                                                       THIRD FEE APPLICATION FOR
13                                                       TALWAR LAW, PLLC FOR
                                                         ALLOWANCE OF COMPENSATION
14                                                       AND REIMBURSEMENT OF EXPENSES
                                                         AS SPECIAL COUNSEL
15
16
17             This matter came before the Court pursuant to the Third Fee Application for Talwar Law,
18   PLLC for Allowance of Compensation and Reimbursement of Expenses as Special Counsel (the
19   “Fee Application”) (Dkt. 623) filed by Talwar Law, PLLC (“Talwar”) on October 23, 2019; the
20   Committee’s Objection to Third Fee Application for Talwar Law, PLLC (the “Committee’s
21   Objection”) (Dkt. 651) filed by the Official Committee of Unsecured Creditors (the
22   “Committee”) on November 13, 2019; the Dunlap Joinder in Committee’s Fee Objections (the
23   “Joinder”) (Dkt. 656) filed by Creditors Doug and Christina Dunlap and High Desert Irrigation
24   (collectively, the “Dunlaps”) on November 19, 2019; and the Supplement to Third Fee
25   Application for Talwar Law, PLLC for Allowance of Compensation and Reimbursement of
26   Expenses as Special Counsel and Response to Objections (the “First Supplement & Response”)
27   (Dkt. 661) filed by Talwar on November 21, 2019.
28             On December 12, 2019, the Court held a hearing on the Fee Application (the “December

 Case 4:17-bk-11112-BMW           Doc 713 Filed 02/26/20 Entered 02/26/20 13:54:23           Desc
                                  Main Document    Page 1 of 13
 1   12 Hearing”), at which time the Court invited Talwar to supplement the Fee Application to
 2   comply with the United States Trustee’s guidelines for time entry billing and gave other parties
 3   the opportunity to respond thereto. (12/12/2019 Hearing Tr. 42:14-43:15). The parties agreed that
 4   after these supplemental pleadings were filed, they would submit this matter to the Court for a
 5   decision without further evidence. (12/12/2019 Hearing Tr. 43:16-20).
 6          On January 6, 2020, Talwar filed a Second Supplement to Third Fee Application for
 7   Talwar Law, PLLC for Allowance of Compensation and Reimbursement of Expenses as Special
 8   Counsel and Response to Objections (the “Second Supplement”) (Dkt. 688); on January 14, 2020,
 9   the Dunlaps filed the Dunlap Objection to Talwar 2nd Amended 3rd Fee Application (the “Dunlap
10   Objection”) (Dkt. 690); and on January 15, 2020, the Committee filed the Committee’s Joinder
11   in Dunlap’s Objections to Talwar’s Second Amended Third Fee Application (Dkt. 691), at which
12   time the Court took this matter under advisement.
13          Based upon the pleadings, arguments of counsel, and the entire record before the Court,
14   the Court now issues its ruling.
15   I.     Jurisdiction
16          The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334(b) and 157(b).
17   This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A).
18   II.    Facts and Procedural Background
19          Pre-petition, on February 24, 2017, Farwest Pump Company (the “Debtor” and/or
20   “Farwest”) retained Talwar to represent it in certain state court litigation under a salary
21   arrangement (the “Salary Arrangement”).
22          On September 20, 2017 (the “Petition Date”), Farwest filed for relief under chapter 11 of
23   the Bankruptcy Code. After filing its bankruptcy petition, the Debtor continued to use and pay
24   Talwar under the Salary Arrangement.
25          On May 23, 2018, the Court ruled that the Debtor’s retention of Talwar was not proper
26   under § 327(b)1 of the Bankruptcy Code, but the Court allowed Talwar to seek employment nunc
27
28   1
      Unless otherwise indicated, statutory references are to the Bankruptcy Code, title 11 of the United
     States Code.

 Case 4:17-bk-11112-BMW                            2
                                 Doc 713 Filed 02/26/20  Entered 02/26/20 13:54:23               Desc
                                 Main Document    Page 2 of 13
 1   pro tunc and file a fee application, if appropriate.
 2           On June 19, 2018, the Debtor filed an Application to Approve Continued Retention of
 3   Talwar Nunc Pro Tunc (the “Employment Application”) (Dkt. 225), in which it asked the Court
 4   to approve the continued retention of Talwar nunc pro tunc to do the following:
 5
             • Represent [the] Debtor in Farwest Pump Company v. Joel Rodriguez et.
 6             al., pending before the Arizona Superior Court in and for Pima County
               under case number C20150425.
 7
 8           • Represent the Debtor in the adversary proceeding in Farwest Pump
               Company v. Darlene Krueger in Darlene Krueger’s bankruptcy case under
 9             Adv. No. 4:17-ap-00659-SGH (sic).
10
             • Represent the Debtor in Farwest Pump Company v. Illinois National
11             Insurance Co., et al. – United States District Court for the District of
               Arizona Case No. C20174197.
12
13           • Represent [the Debtor] in monetizing Crime Insurance Claims with Secura
               arising from losses incurred as a result of the theft and embezzlement by
14             Joel Rodriguez.
15
             • Represent [the Debtor] with respect to collecting the restitution award owed
16             to it by Joel Rodriguez, including foreclosing on the restitution lien
17             securing the restitution repayment.

18   (collectively, the “Retained Tasks”) (Dkt. 225 at 2).
19           Although Talwar had received a salary from the Debtor for the period of time between the
20   Petition Date and March 31, 2018, in the Employment Application the Debtor proposed the
21   following compensation structure going forward: “except for his work on Farwest Pump
22   Company v. Illinois National Insurance Co., et al. – United States District Court for the District
23   of Arizona Case No. C20174197, Talwar will be compensated, subject to Court approval under
24   §§ 330 and 331, on an hourly basis at a rate of $240 per hour and reimbursed out of pocket cost.”
25   (Dkt. 225 at 3).
26           By order dated August 10, 2018, the Court approved the Employment Application. (Dkt.
27   278).
28           Thus far, the Court has approved fees to Talwar, on an interim basis, in the amount of


 Case 4:17-bk-11112-BMW                            3
                                 Doc 713 Filed 02/26/20  Entered 02/26/20 13:54:23         Desc
                                 Main Document    Page 3 of 13
 1   $154,385.00 (Dkts. 385 & 641).2
 2          In the Fee Application, Talwar asks the Court to approve additional fees in the amount of
 3   $35,808.00 for 149.2 hours for services provided between July 26, 2018 and October 22, 2019,
 4   in connection with the Retained Tasks and in assisting the Debtor’s bankruptcy counsel, plus
 5   costs in the amount of $434.09.
 6          The Committee objected to the Fee Application on the basis that: (1) Talwar’s hourly rate
 7   was not approved by the Court; (2) the fees sought are not reasonable; (3) Talwar has not
 8   complied with the U.S. Trustee’s billing guidelines; and (4) some of the services that Talwar
 9   rendered were on behalf of the Debtor’s principals. The Dunlaps joined in the Committee’s
10   Objection.
11          In the First Supplement & Response, Talwar maintains that its hourly rate was approved
12   by the Court, its fees are reasonable, and the work for which it is seeking to be paid was work
13   done on behalf of the Debtor.
14          At the December 12 Hearing, the Court noted that it had approved Talwar’s continued
15   retention and compensation subject to Court approval on an hourly basis at a rate of $240 per
16   hour, found Talwar’s hourly rate to be reasonable, and effectively overruled the Committee’s
17   objection that Talwar’s hourly rate had not been approved by the Court. (12/12/2019 Hearing Tr.
18   38:13-39:1). However, the Court told Talwar that its billing entries did not comply with the U.S.
19   Trustee’s guidelines and instructed it to further supplement the Fee Application. (12/12/2019
20   Hearing Tr. 41:7-43:4).
21          On January 6, 2020, Talwar filed the Second Supplement, with detailed time entries
22   attached. In the Second Supplement, Talwar asserts that in compiling the detailed time entries, it
23   discovered that it had previously omitted certain time entries. Talwar is now asking the Court to
24   approve fees for services rendered from June 4, 2018 through October 22, 2019, in the amount
25   of $38,616.00, an overall increase of $2,808.00.
26
27   2
       The Ruling and Order (Dkt. 385) entered on November 15, 2018, allowed Talwar fees nunc pro tunc,
     in the amount of $29,385.00, for the period from the Petition Date through March 31, 2018. The Order
28   (Dkt. 641) entered on November 5, 2019, allowed Talwar Law fees, as a contingent fee related to the
     INIC litigation, in the amount of $125,000.00.

 Case 4:17-bk-11112-BMW                           4
                                Doc 713 Filed 02/26/20  Entered 02/26/20 13:54:23            Desc
                                Main Document    Page 4 of 13
 1          In the Second Supplement, Talwar maintains that it appropriately reduced travel fees to
 2   one-way travel, is only seeking to be reimbursed for necessary work, and is entitled to the
 3   requested fees.
 4          On January 14, 2020, the Dunlaps filed the Dunlap Objection, in which they ask the Court
 5   to deny or significantly discount Talwar’s requested fees on the basis that the fees are
 6   unreasonable because, among other things: (1) Talwar is seeking to recover fees for providing
 7   services related to the bankruptcy, which services Talwar has not been approved to provide;
 8   (2) Talwar is seeking unreasonable fees for time spent pursuing its fee requests; (3) Talwar has
 9   failed to establish benefit to the estate; (4) Talwar is seeking duplicative compensation for
10   services rendered by co-counsel; (5) Talwar also represents the Debtor’s principals in their
11   individual capacities; and (6) the Second Supplement contains inaccurate statements. The
12   Committee joined in the Dunlap Objection.
13   III.   Legal Analysis
14          Pursuant to § 330(a):
15                     (1) After notice . . . the court may award to . . . a professional person
16                         employed under section 327 . . . —
                           (A) reasonable compensation for actual, necessary services
17                              rendered by the . . . professional person, or attorney and by
                                any paraprofessional person employed by any such person;
18
                                and
19                         (B) reimbursement for actual, necessary expenses.
                       (2) The court may, on its own motion or on the motion of . . . any other
20                         party in interest, award compensation that is less than the amount
21                         of compensation that is requested.

22          In determining the amount of reasonable compensation to award to a professional person,
23   courts must “consider the nature, the extent, and the value of [the services rendered], taking into
24   account all relevant factors.” 11 U.S.C. § 330(a)(3). Courts generally consider: (1) whether the
25   services for which the professional is seeking payment were authorized; (2) whether the services
26   were necessary or beneficial to the administration of the estate at the time such services were
27   rendered; (3) whether the services are adequately documented; and (4) whether the fees requested
28   are reasonable taking into account the factors set forth in § 330(a)(3), which factors include:


 Case 4:17-bk-11112-BMW                             5
                                  Doc 713 Filed 02/26/20  Entered 02/26/20 13:54:23            Desc
                                  Main Document    Page 5 of 13
 1
                        (A) the time spent on [the] services;
 2                      (B) the rates charged for [the] services;
                        (C) whether the services were necessary to the administration of, or
 3                          beneficial at the time at which the service was rendered toward
 4                          the completion of, a case under this title;
                        (D) whether the services were performed within a reasonable amount
 5                          of time commensurate with the complexity, importance, and
                            nature of the problem, issue, or task addressed;
 6
                        (E) with respect to a professional person, whether the person is board
 7                          certified or otherwise has demonstrated skill and expertise in the
                            bankruptcy field; and
 8                      (F) whether the compensation is reasonable based on the customary
 9                          compensation charged by comparably skilled practitioners in
                            cases other than cases under this title.
10
11   In re Mednet, 251 B.R. 103, 108 (B.A.P. 9th Cir. 2000); 11 U.S.C. § 330(a)(3).
12             The party seeking fees has the burden of establishing that it is entitled to such fees. In re
13   Roderick Timber Co., 185 B.R. 601, 606 (B.A.P. 9th Cir. 1995). “[A]ttorneys applying to a court
14   for attorneys’ fees should exercise good billing judgment by making ‘a good faith effort to
15   exclude from a fee request hours that are excessive, redundant, or otherwise unnecessary . . . .’”
16   In re Thomas, No. BAP.CC-08-1307-HMOPA, 2009 WL 7751299, at *4 (B.A.P. 9th Cir. July 6,
17   2009), aff’d, 474 F. App’x 500 (9th Cir. 2012) (quoting Hensley v. Eckerhart, 461 U.S. 424, 434,
18   103 S. Ct. 1933, 1939–40, 76 L. Ed. 2d 40 (1983)). Further, attorneys are not entitled to fees
19   incurred in the course of defending their fee applications. Baker Botts L.L.P. v. ASARCO LLC,
20   135 S. Ct. 2158, 2169, 192 L. Ed. 2d 208 (2015).
21             In this case, Talwar has supplemented the Fee Application with detailed billing statements,
22   which largely reflect that Talwar is seeking compensation for work done on various of the
23   Retained Tasks. Although the Dunlaps and Committee argue that this work did not benefit the
24   estate, Talwar’s employment to work on the Retained Tasks was approved by the Court, the
25   underlying outside litigation in which Talwar is involved on behalf of the estate is ongoing, and
26   there is no concrete controverting evidence before the Court that demonstrates that the services
27   Talwar rendered in the context of the Retained Tasks were not reasonably likely to benefit the
28   estate.


 Case 4:17-bk-11112-BMW                              6
                                   Doc 713 Filed 02/26/20  Entered 02/26/20 13:54:23            Desc
                                   Main Document    Page 6 of 13
 1             That being said, in some instances Talwar billed for services outside the scope of the
 2   Retained Tasks, and in other instances impermissibly billed for work done to pursue and/or
 3   defend its prior fee applications. Further, Talwar is now seeking fees in an amount greater than
 4   those sought in the Application.
 5             Talwar asserts that these previously omitted fees were brought to its attention when it
 6   brought its original billing statements into compliance with the U.S. Trustee’s guidelines after
 7   the December 12 Hearing, which action was taken in defense of its Fee Application. Given that
 8   the failure of a professional to maintain contemporaneous time records affects the reliability of
 9   those records, In re Thomas, 2009 WL 7751299, at *6, and given that work done in defense of a
10   fee application is not compensable, the Court will limit Talwar to its original fee request.
11             Based upon the foregoing, the Court will reduce Talwar’s fees as requested in the Second
12   Supplement by the following amounts:
13                                Billing Entry3                                Court’s Reduction
14          Date(s)         Time                    Task(s)               Reduction Basis for Reduction
                           Billed
15         6/4/2018 –    3.2 hours    All tasks billed for this period    3.2 hours   Requested for first
           7/24/2018     ($768.00)                                        ($768.00)   time in supplement
16         7/26/2018     0.3 hours    Travel time                         0.3 hours   Requested for first
17                        ($72.00)                                         ($72.00)   time in supplement
            8/2/2018     0.1 hours    Rodriguez Litigation: Review        0.1 hours   Requested for first
18                       ($24.00)     email from Clark Vaught . . . .     ($24.00)    time in supplement
19          8/2/2018     0.1 hours    Rodriguez Litigation: Review        0.1 hours   Requested for first
                         ($24.00)     email from Channa Vaught . . . .    ($24.00)    time in supplement
20          8/3/2018     0.1 hours    Rodriguez Litigation: Review        0.1 hours   Requested for first
                         ($24.00)     emails from Doug Glasson . . . .    ($24.00)    time in supplement
21
           8/10/2018     0.2 hours    Outside Litigation / Bankruptcy:    0.2 hours   Outside the scope of
22                       ($48.00)     review of email . . . .             ($48.00)    the Retained Tasks
23         8/15/2018     0.2 hours    Rodriguez Litigation /              0.2 hours   Requested for first
                         ($48.00)     Bankruptcy: Review email from       ($48.00)    time in supplement
24                                    John Smith . . . .
           8/15/2018     0.2 hours    Rodriguez Litigation /              0.2 hours   Requested for first
25                       ($48.00)     Bankruptcy: email to Doug           ($48.00)    time in supplement
26                                    Glasson . . . .
           8/16/2018     0.1 hours    Rodriguez Litigation: emails with   0.1 hours   Requested for first
27                       ($24.00)     Roger Frazier . . . .               ($24.00)    time in supplement

28
     3
         See Dkt. 688 at Ex. F.

 Case 4:17-bk-11112-BMW                                7
                                     Doc 713 Filed 02/26/20  Entered 02/26/20 13:54:23          Desc
                                     Main Document    Page 7 of 13
       Date(s)       Time                     Task(s)                  Reduction    Basis for Reduction
 1
                     Billed
 2    8/16/2018    0.1 hours    Rodriguez Criminal Restitution:        0.1 hours   Requested for first
                   ($24.00)     emails with Channa Vaught . . . .      ($24.00)    time in supplement
 3
      8/17/2018    0.2 hours    Rodriguez Litigation /                 0.1 hours   Requested for first
 4                 ($24.00)     Bankruptcy: review email . . . .       ($24.00)    time in supplement
      8/20/2018    0.1 hours    Rodriguez Litigation: review of        0.1 hours   Requested for first
 5                 ($24.00)     Dunlap 26th supplemental               ($24.00)    time in supplement
 6                              disclosure . . . .
      8/21/2018    0.1 hours    Rodriguez Litigation: emails with      0.1 hours   Requested for first
 7                 ($24.00)     Doug Glasson . . . .                   ($24.00)    time in supplement
 8    8/21/2018    0.1 hours    Rodriguez Litigation: review           0.1 hours   Requested for first
                   ($24.00)     email from Andrew Petersen . . . .     ($24.00)    time in supplement
 9    8/21/2018    0.1 hours    Rodriguez Litigation: review           0.1 hours   Requested for first
                   ($24.00)     email from Russell Stowers . . . .     ($24.00)    time in supplement
10
      8/21/2018    0.1 hours    Rodriguez Litigation: email to         0.1 hours   Requested for first
11                 ($24.00)     Doug Glasson . . . .                   ($24.00)    time in supplement
      8/24/2018    0.1 hours    Rodriguez Litigation: several          0.1 hours   Requested for first
12
                   ($24.00)     emails . . . .                         ($24.00)    time in supplement
13    8/27/2018    0.2 hours    Application for Fees: Submit           0.2 hours   Requested for first
                   ($48.00)     updated billings . . . .               ($48.00)    time in supplement
14
      8/27/2018    0.1 hours    Rodriguez Litigation: review           0.1 hours   Requested for first
15                  ($24.00)    email from Andrew Petersen . . . .      ($24.00)   time in supplement
      8/29/2018    0.2 hours    Rodriguez Litigation: Phone call       0.2 hours   Requested for first
16
                    ($48.00)    with Channa Vaught . . . .              ($48.00)   time in supplement
17    8/29/2018    0.1 hours    Rodriguez Litigation: several          0.1 hours   Requested for first
                    ($24.00)    emails . . . .                          ($24.00)   time in supplement
18    8/30/2018    0.5 hours    All tasks billed for this period       0.5 hours   Requested for first
19    – 9/9/2018   ($120.00)                                           ($120.00)   time in supplement
      9/11/2018    0.1 hours    Rodriguez Litigation: review           0.1 hours   Requested for first
20                 ($24.00)     email from Andrew Petersen . . . .     ($24.00)    time in supplement
21    9/13/2018    0.3 hours    Rodriguez Litigation: review           0.3 hours   Requested for first
                   ($72.00)     letter from Russell Stowers . . . .    ($72.00)    time in supplement
22    9/13/2018    0.2 hours    Rodriguez Litigation: emails . . . .   0.2 hours   Requested for first
23                 ($48.00)                                            ($48.00)    time in supplement
      9/14/2018    0.2 hours    Rodriguez Litigation: review of        0.2 hours   Requested for first
24                 ($48.00)     Dunlap’s 27th supplemental             ($48.00)    time in supplement
                                disclosure . . . .
25
      9/18/2018    0.4 hours    Bankruptcy: Review bankruptcy          0.4 hours   Outside the scope of
26                 ($96.00)     docket . . . .                         ($96.00)    the Retained Tasks
                                                                                   and/or tasks done in
27                                                                                 defense of prior fee
                                                                                   application
28


 Case 4:17-bk-11112-BMW                          8
                               Doc 713 Filed 02/26/20  Entered 02/26/20 13:54:23             Desc
                               Main Document    Page 8 of 13
       Date(s)       Time                     Task(s)                  Reduction    Basis for Reduction
 1
                     Billed
 2    9/21/2018    0.5 hours    Bankruptcy: Compile . . . .            0.5 hours   Requested for first
                   ($120.00)                                           ($120.00)   time in supplement;
 3                                                                                 outside the scope of
 4                                                                                 the Retained Tasks;
                                                                                   and/or tasks done in
 5                                                                                 defense of prior fee
                                                                                   application
 6
      9/24/2018    0.2 hours    Rodriguez Litigation: emails . . . .   0.2 hours   Requested for first
 7                 ($48.00)                                            ($48.00)    time in supplement
      9/27/2018    0.3 hours    Bankruptcy: Review bankruptcy          0.3 hours   Outside the scope of
 8                 ($72.00)     docket . . . .                         ($72.00)    the Retained Tasks
 9                                                                                 and/or tasks done in
                                                                                   defense of prior fee
10                                                                                 application
      9/28/2018    0.1 hours    Rodriguez Litigation: review of        0.1 hours   Requested for first
11                 ($24.00)     letter . . . .                         ($24.00)    time in supplement
12    10/1/2018    0.2 hours    Bankruptcy: Review bankruptcy          0.2 hours   Outside the scope of
                   ($48.00)     docket . . . .                         ($48.00)    the Retained Tasks
13                                                                                 and/or tasks done in
                                                                                   defense of prior fee
14                                                                                 application
15    10/8/2018    0.2 hours    Rodriguez Litigation: Review of        0.1 hours   Requested for first
                   ($48.00)     emails . . . .                         ($24.00)    time in supplement
16
      10/9/2018    0.1 hours    Bankruptcy: email to Kasey Nye         0.1 hours   Requested for first
17                 ($24.00)     ....                                   ($24.00)    time in supplement
      10/15/2018   0.4 hours    Bankruptcy: review of objection        0.4 hours   Outside the scope of
18                 ($96.00)     ....                                   ($96.00)    the Retained Tasks
                                                                                   and/or done in
19
                                                                                   defense of prior fee
20                                                                                 application

21    10/15/2018   0.5 hours    Bankruptcy: Draft email . . . .        0.5 hours   Requested for first
                   ($120.00)                                           ($120.00)   time in supplement;
22                                                                                 outside the scope of
                                                                                   the Retained Tasks;
23                                                                                 and/or done in
                                                                                   defense of prior fee
24                                                                                 application
25
      10/15/2018   0.2 hours    Rodriguez Litigation: finalize and     0.2 hours   Requested for first
26                 ($48.00)     send . . . .                           ($48.00)    time in supplement

27    10/15/2018   0.2 hours    Rodriguez Litigation: finalize and     0.2 hours   Requested for first
                   ($48.00)     send . . . .                           ($48.00)    time in supplement
28


 Case 4:17-bk-11112-BMW                          9
                               Doc 713 Filed 02/26/20  Entered 02/26/20 13:54:23             Desc
                               Main Document    Page 9 of 13
       Date(s)       Time                      Task(s)                  Reduction    Basis for Reduction
 1
                     Billed
 2    10/16/2018   0.5 hours     Rodriguez Litigation /                 0.2 hours   Outside the scope of
                   ($120.00)     Bankruptcy: emails with Andrew         ($48.00)    the Retained Tasks
 3                               Petersen . . . emails also discussed               and/or done in
 4                               objection to fee application in                    defense of prior fee
                                 bankruptcy court . . . .                           application
 5    10/18/2018   2.5 hours     Bankruptcy: Assist Kasey in            2.5 hours   Outside the scope of
                   ($600.00)     drafting objection . . . .             ($600.00)   the Retained Tasks
 6                                                                                  and/or lack of benefit
 7                                                                                  to the estate
      10/18/2018   0.1 hours     Rodriguez Litigation: review of        0.1 hours   Requested for first
 8                 ($24.00)      letter . . . .                         ($24.00)    time in supplement

 9    10/18/2018   0.2 hours     Rodriguez Litigation: draft and        0.2 hours   Requested for first
                    ($48.00)     send email . . . .                      ($48.00)   time in supplement
10    10/18/2018   0.3 hours     Rodriguez Litigation: review of        0.3 hours   Requested for first
                    ($72.00)     response . . . .                        ($72.00)   time in supplement
11
      10/19/2018   0.8 hours     All tasks billed on this date          0.8 hours   Requested for first
12                 ($192.00)                                            ($192.00)   time in supplement
      10/22/2018   0.1 hours     Bankruptcy: review and calendar        0.1 hours   Outside the scope of
13                  ($24.00)     ....                                    ($24.00)   the Retained Tasks
14                                                                                  and/or done in
                                                                                    defense of prior fee
15                                                                                  application
      10/23/2018   0.1 hours     Rodriguez Litigation: email to         0.1 hours   Requested for first
16                 ($24.00)      Russell Stowers . . . .                ($24.00)    time in supplement
17    10/25/2018   0.1 hours     Secura Claims: email to Willcox        0.1 hours   Requested for first
                   ($24.00)      police . . . .                         ($24.00)    time in supplement
18    10/26/2018   0.1 hours     Secura Claims: review email . . . .    0.1 hours   Requested for first
                   ($24.00)                                             ($24.00)    time in supplement
19
      10/30/2018   0.1 hours     Rodriguez Restitution: Review          0.1 hours   Requested for first
20                 ($24.00)      emails . . . .                         ($24.00)    time in supplement
      10/31/2018   0.2 hours     Rodriguez Litigation: reminder         0.2 hours   Requested for first
21                 ($48.00)      email . . . .                          ($48.00)    time in supplement
22    10/31/2018   0.1 hours     Rodriguez Litigation and               0.1 hours   Requested for first
                   ($24.00)      Rodriguez Restitution: emails          ($24.00)    time in supplement
23                               with Tom Bayham . . . .
24    10/31/2018   0.1 hours     Rodriguez Litigation: emails with      0.1 hours   Requested for first
                   ($24.00)      Kasey Nye                              ($24.00)    time in supplement
25    11/2/2018    0.1 hours     Rodriguez Litigation: review of        0.1 hours   Requested for first
                   ($24.00)      email . . . .                          ($24.00)    time in supplement
26
      11/5/2018    0.1 hours     Rodriguez Litigation: review           0.1 hours   Requested for first
27                 ($24.00)      ruling . . . .                         ($24.00)    time in supplement
      11/6/2018    0.1 hours     Rodriguez Litigation: review           0.1 hours   Requested for first
28
                   ($24.00)      Dunlaps’ motion . . . .                ($24.00)    time in supplement


 Case 4:17-bk-11112-BMW                          10
                               Doc 713 Filed 02/26/20  Entered 02/26/20 13:54:23               Desc
                               Main Document    Page 10 of 13
       Date(s)        Time                    Task(s)                    Reduction    Basis for Reduction
 1
                      Billed
 2    11/7/2018     4.7 hours Bankruptcy: Attend hearing in              1.8 hours   Outside the scope of
                   ($1,128.00) bankruptcy court as it related            ($432.00)   the Retained Tasks
 3                             directly to my attorney fee                           and/or done in
 4                             applications and Dunlap matters                       defense of prior fee
                               (1.4 hours); travel time to court                     application
 5                             house (0.4); . . . .
      11/8/2018     0.2 hours     Rodriguez Litigation /                 0.2 hours   Requested for first
 6                  ($48.00)      Bankruptcy: review of letter . . . .   ($48.00)    time in supplement
 7    11/8/2018     0.2 hours     Rodriguez Litigation: email to         0.2 hours   Requested for first
                    ($48.00)      Russell Stowers . . . .                ($48.00)    time in supplement
 8
      11/15/2018    0.1 hours     Bankruptcy: review Bankruptcy          0.1 hours   Requested for first
 9                  ($24.00)      Court ruling . . . .                   ($24.00)    time in supplement;
                                                                                     outside the scope of
10                                                                                   the Retained Tasks;
                                                                                     and/or done in
11                                                                                   defense of prior fee
                                                                                     application
12
      11/16/2018    0.2 hours     Rodriguez Litigation /                 0.2 hours   Requested for first
13                  ($48.00)      bankruptcy: Phone call with            ($48.00)    time in supplement
                                  Kasey Nye . . . .
14
      11/20/2018   0.2 hours      Rodriguez Litigation: review           0.2 hours   Requested for first
15                  ($48.00)      email from Russell Stowers . . . .      ($48.00)   time in supplement
      11/26/2018   1.5 hours      Start draft response security          1.5 hours   Outside the scope of
16                 ($360.00)      measures                               ($360.00)   Retained Tasks
17    11/27/2018   1.4 hours      Research cases in mtn for security     1.4 hours   Outside the scope of
                   ($336.00)      measures; continue drafting            ($336.00)   Retained Tasks
18                                response; draft declarations
      11/29/2018   0.3 hours      Rodriguez Litigation: review           0.3 hours   Requested for first
19
                    ($72.00)      order . . . .                           ($72.00)   time in supplement
20    11/30/2018   0.2 hours      Rodriguez Litigation: review           0.2 hours   Requested for first
                    ($48.00)      Russell Stowers’ request . . . .        ($48.00)   time in supplement
21
      11/30/2018   0.7 hours      Continue work on response mtn          0.7 hours   Outside the scope of
22                 ($168.00)      for security measures                  ($168.00)   Retained Tasks
      12/3/2018    0.4 hours      Finalize response mtn security         0.4 hours   Outside the scope of
23                  ($96.00)      measures, file and send out             ($96.00)   Retained Tasks
24    12/6/2018    0.1 hours      Rodriguez Litigation: review           0.1 hours   Requested for first
                    ($24.00)      denial . . . .                          ($24.00)   time in supplement
25    12/7/2018    0.1 hours      Rodriguez Litigation: review and       0.1 hours   Requested for first
                    ($24.00)      respond . . . .                         ($24.00)   time in supplement
26
      1/11/2019    2.6 hours      Rodriguez Litigation /                 0.3 hours   Outside the scope of
27                 ($624.00)      Bankruptcy: . . . review                ($72.00)   the Retained Tasks
                                  bankruptcy docket for similar                      and/or done in
28                                ruling (0.3) . . . .                               defense of prior fee
                                                                                     application

 Case 4:17-bk-11112-BMW                           11
                                Doc 713 Filed 02/26/20  Entered 02/26/20 13:54:23              Desc
                                Main Document    Page 11 of 13
            Date(s)        Time                     Task(s)                  Reduction    Basis for Reduction
 1
                          Billed
 2         2/11/2019    0.9 hours     Rodriguez Litigation: travel . . . .   0.9 hours   Requested for first
                        ($216.00)                                            ($216.00)   time in supplement
 3         3/4/2019     0.1 hours     Rodriguez Litigation: review of        0.1 hours   Requested for first
 4                       ($24.00)     email . . . .                           ($24.00)   time in supplement
           5/3/2019     0.1 hours     Rodriguez Litigation: emails with      0.1 hours   Requested for first
 5                       ($24.00)     John Smith . . . .                      ($24.00)   time in supplement
           8/23/2019    0.3 hours     All tasks billed for this period       0.3 hours   Requested for first
 6             –         ($72.00)                                             ($72.00)   time in supplement
           8/26/2019
 7
           9/11/2019    0.3 hours     Krueger Adversary Proceeding:          0.3 hours   Requested for first
 8                       ($72.00)     Email to CR Hyde . . . .                ($72.00)   time in supplement
         9/15/2019      1.2 hours     All tasks billed for this period       1.2 hours   Requested for first
 9           –          ($288.00)                                            ($288.00)   time in supplement
         9/19/2019
10      10/17/2019      1.0 hours     Bankruptcy: Review order               0.5 hours   Reasonableness
11                      ($240.00)     confirming Creditor’s plan . . . .     ($120.00)
                                                                             Total Deduction: $6,432.00
12
13            The Court also notes that it has confirmed the Committee’s plan of liquidation, which plan
14   vests all property of the estate, including litigation claims, in a liquidating plan trustee. (See Dkts.
15   175 at IX & 615). Although the Court’s confirmation order is on appeal, the Court cautions
16   Talwar that given the circumstances it will subject any request for fees incurred while the appeal
17   remains pending to an elevated level of scrutiny.
18   IV.      Conclusion
19            Based on the foregoing it is the determination of this Court that the fees sought in the Fee
20   Application, as increased in the Second Supplement, must be reduced by $6,432.00. Fees are
21   therefore awarded, on an interim basis, in the amount of $32,184.00, together with costs in the
22   sum of $434.09. Given that this award is an interim award, the award of such fees may be
23   reconsidered by the Court, and the objections of all parties are preserved pending a determination
24   of fees pursuant to a final fee application to be submitted by Talwar.
25            Wherefore, upon consideration of the entire record and for good cause shown;
26            IT IS HEREBY ORDERED that the Fee Application, as supplemented, is approved on
27   an interim basis as a Chapter 11 administrative expense in this case, in the reduced amount of
28   $32,184.00 together with costs in the amount of $434.09.


 Case 4:17-bk-11112-BMW                               12
                                    Doc 713 Filed 02/26/20  Entered 02/26/20 13:54:23              Desc
                                    Main Document    Page 12 of 13
 1          IT IS FURTHER ORDERED that the Debtor is authorized to pay the approved amount
 2   to Talwar, to the extent that such payment does not prejudice other administrative claims of equal
 3   or higher priority.
 4          DATED AND SIGNED ABOVE.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


 Case 4:17-bk-11112-BMW                          13
                               Doc 713 Filed 02/26/20  Entered 02/26/20 13:54:23           Desc
                               Main Document    Page 13 of 13
